Title: From Thomas Jefferson to Nathan Haley, 14 July 1808
From: Jefferson, Thomas
To: Haley, Nathan


                  
                     July 14. 08.
                  
                  
                     
                        
                           Carte des etats Unis par Tardieu. Un feuille, papier Colombier.
                           }
                           collées ensemble 
                        
                        
                           Carte des Indes Occidentales et du Golfe de Mexique. 1. feuille
                        
                     
                  
                  
                  Carte de l’Amerique meridionale par Tardieu. 2. feuilles papier Colombier.The above are not to be lined, framed, or on rollers, but simply of paper. They are to be had at Paris chez Dezauche, geographe, rue des Noyers, No. 40.
                  Geologie de Faujas in 1. or 2. vols 8vo. perhaps more may have come out. his 4to. work on the Mountain of St. Pierre I have.
                  a work of M. Lasteyrie on the Merino sheep. I believe it is in 2. vols. 8vo.
                  a machine for measuring the force exerted in drawing a plough etc. about which I wrote to mr Warden, who therefore can advise mr Haley how to procure it.
                  If mr. Haley will procure & bring me the above articles on the return of his vessel, I shall thankfully reimburse him the cost and charges.
                  
                     Th: Jefferson 
                     
                  
               